UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6937


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DENNIS SCOTT MCCULLOUGH,

                  Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00389-REP-1)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dennis Scott McCullough, Appellant Pro Se. Angela Mastandrea-
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis Scott McCullough appeals the district court’s

order    denying   relief   on   his   18    U.S.C.   § 3582(c)(2)    (2006)

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. McCullough, No. 3:06-cr-00389-

REP-1 (E.D. Va. Apr. 23, 2009).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                       2